Case 1:20-cv-01922-MJD-SEB Document 8 Filed 08/19/20 Page 1 of 2 PageID #: 43




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 CAMERON MEYERS,                                       )
                                                       )
                          Plaintiff,                   )
                                                       ) CASE NO.: 1:20-cv-01922-SEB-MJD
         v.                                            )
                                                       )
 WAL-MART STORES EAST, LP,                             )
                                                       )
                          Defendant.                   )

                               WAL-MART’S MOTION TO DISMISS

        Comes now Defendant Wal-Mart Stores East, LP (“Wal-Mart”), by counsel and pursuant

to Fed. R. Civ. P. 12(b)(6), and hereby moves the Court to dismiss Plaintiff Cameron Meyers’

(“Mr. Meyers”) Complaint (ECF 1-1) on the grounds that:

        1. Mr. Meyers’ Complaint does not comport with Fed. R. Civ. P 8(a); and

        2. Mr. Meyers’ Complaint fails to state a claim upon which relief may be granted under

              Rule 12(b)(6).

        In support of this Motion, Wal-Mart is filing contemporaneously herewith Wal-Mart’s

Brief In Support of Wal-Mart’s Motion to Dismiss (“Brief”). Wal-Mart’s Brief is incorporated

herein as if set forth herein in its entirety.



                                                 LEWIS WAGNER, LLP




                                                 By:    /s/Lesley A. Pfleging
                                                        LESLEY A. PFLEGING, #26857-49A
                                                        Counsel for Defendant
Case 1:20-cv-01922-MJD-SEB Document 8 Filed 08/19/20 Page 2 of 2 PageID #: 44




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, a copy of the foregoing Brief was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court's electronic filing system. Parties may access this filing through the court's system.

 John F. Townsend, III
 151 North Delaware Street, Suite 770
 Indianapolis, IN 46204
 Townsendlawfirm@aol.com
 Counsel for Plaintiff

                                                    /s/Lesley A. Pfleging
                                                    LESLEY A. PFLEGING, #26857-49A
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
